Citation Nr: 0008649	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  96-32 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability evaluation in excess of 20 
percent for duodenal ulcer. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel



INTRODUCTION

The veteran served on active duty from October 1956 to May 
1958.  

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (the RO) which denied the veteran's claim of 
entitlement to an increased disability rating for his 
service-connected duodenal ulcer.   


FINDING OF FACT

The veteran failed, without good cause, to report for two VA 
examinations which were scheduled to evaluate the severity of 
his service-connected duodenal ulcer and which were necessary 
to establish the degree of the current disability.   


CONCLUSION OF LAW

The veteran's claim of entitlement to an increased evaluation 
for a duodenal ulcer is denied as a matter of law.  38 C.F.R. 
§§ 3.327, 3.655 (1999); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an increased disability rating for his 
service-connected duodenal ulcer.  For reasons which will 
become evident, the Board cannot adjudicate the merits of the 
veteran's claim.  In the interest of clarity, the Board will 
initially review the pertinent factual background.  Relevant 
VA regulations will then be discussed.  Finally, the Board 
will analyze the case and render a decision.

Factual background

Review of the record reveals that the veteran filed a claim 
for an increased rating for duodenal ulcer in May 1995.  The 
veteran underwent a VA examination in March 1996.  

The veteran was hospitalized at the Shreveport, Louisiana VA 
Medical Center (VAMC) in April 1996 because of "recent 
suicidal ideation and erratic behavior".  He was stabilized, 
and after a few days he was given a weekend pass to visit his 
girlfriend.  He did not return and his discharge was 
irregular.

In a June 1996 statement, the veteran's representative stated 
that the veteran thought the VA examination in March 1996 did 
not sufficiently describe his impairment.  

The RO scheduled the veteran for a VA examination to 
determine the level of severity of his ulcer, to be conducted 
on July 6, 1999 at the Shreveport VAMC.  The veteran failed 
to report to the examination.  

In a letter dated July 15, 1999, the RO informed the veteran 
that an examination had been scheduled so that they could 
determine the current severity of the veteran's disability 
and that the veteran had failed to report to the examination.  
The RO requested the veteran to tell them if he was now ready 
for an examination and to let them know if there was a good 
reason why he did not report for the scheduled reexamination 
or could not report for a scheduled examination in the near 
future.  The RO informed the veteran that it was important 
that he appear for the examination and failure to comply with 
the request for further examination may have adverse 
consequences.  

In a statement received by the RO on August 2, 1999, the 
veteran stated that his condition was now worse and he was 
being treated in Atlanta, Texas.  He stated that he told the 
VAMC in Shreveport, Louisiana, that he was not able to travel 
"very far" and that was why he goes to Atlanta, Texas.  

A November 1999 Supplemental Statement of the Case indicates 
that the veteran failed to report to a VA examination 
scheduled at the Shreveport VA Medical Center.  The veteran's 
claim for an increased rating was denied.

Relevant law and regulations

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (1999).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. § 
4.2 (1999); Francisco v. Brown, 7 Vet. App. 55 (1994).

Re-examinations will be requested whenever the VA determines 
that there is a need to verify either the continued existence 
or the current severity of a disability. Individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  38 C.F.R. § 3.327(a) 
(1999).

Regulations provide that when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination and a 
claimant, without good cause, fails to report for such 
examination, or reexamination, the claim shall be denied.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc.  38 C.F.R. § 3.655 (1999).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  Id. [emphasis added by the Board]

There is a presumption of regularity under which it is 
presumed that government officials "have properly discharged 
their official duties".  Ashley v. Derwinski, 2 Vet. App. 
307, 308-09 (1992), citing United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926).  

Analysis

Initially, the Board has determined that this issue is a 
matter in which the law, as opposed to the evidence, is 
dispositive of the issue.  The United States Court of Appeals 
for Veterans Claims (the Court) has observed that the use of 
the statutory term "well grounded" should be confined to 
matters in which the evidence is dispositive. Therefore, in 
cases such as this, where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law (Cf. FED R. CIV. P. 
12(b)(6) ("failure to state a claim upon which relief can be 
granted"), as opposed to dismissing the case for failure to 
present a well-grounded claim.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

The dispositive law in this case is 38 C.F.R. § 3.655.  Under 
38 C.F.R. § 3.655(b), if a veteran does not appear at a 
scheduled VA examination that is required in order to 
adjudicate a claim, the VA may proceed with the adjudication 
of the claim.  This regulation states, "[w]hen a claimant 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, the claim shall be rated 
based on the evidence of record.  When the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied."  
Examples of "good cause" include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc. 38 C.F.R. § 3.655(a).

A review of the record reflects that the veteran failed to 
report for VA examinations which were scheduled in July 1999 
and in November 1999.  The record does not reflect that 
proper and timely notice was not sent to the veteran's most 
recent address of record at the appropriate time, and in 
neither instance was the notice of examination returned to 
the RO as undeliverable.  

As discussed above, the Court has ruled that there is a 
presumption of regularity under which it is presumed that 
Government officials have properly discharged their official 
duties.  See Ashley v. Derwinski, supra.  While Ashley dealt 
with regularity of procedures at the Board, in Mindenhall v. 
Brown, 7 Vet. App. 271 (1994), the Court applied this 
presumption of regularity to procedures at the RO.  In this 
case, no clear evidence to the contrary has been presented 
with which to rebut the presumption of regularity.  It is 
therefore presumed that timely notice of the two scheduled VA 
examinations was sent to the veteran at his most recent 
address of record.  The Board additionally points out that 
the veteran has not alleged that he was not notified of the 
two examinations.  There is no evidence of record which 
indicates that the veteran did not receive notice of the 
scheduled VA examinations.

The veteran asserted that the reason for the failure to 
report for examination was that he was not able to travel 
"very far."  He appears to be asserting that he is unable 
to travel to the Shreveport VAMC.  No specific reason was 
given for this statement.  The veteran's representative 
asserts in essence that the veteran's bare statement 
constitutes good cause for his failure to report for VA 
examination.  

Review of the record reveals that the veteran had been 
seeking medical treatment at the Shreveport VAMC on a regular 
basis from 1996 to 1998.  There is no indication that the 
veteran found the trip to Shreveport to be difficult.  
Moreover, the veteran has not indicated the reason why he is 
now unable to travel to the Shreveport VAMC for a VA 
examination.  In addition, the medical records of the 
Shreveport VAMC indicate a history of erratic behavior, 
including at least one irregular discharge from the hospital 
when he failed to return for psychiatric hospitalization 
after a weekend pass.  In light of evidence which shows an 
ability to come to the Shreveport VAMC when he wishes to do 
so, the Board concludes that the veteran's bare assertion - 
that he is unable to travel "very far" - is not good cause 
for his failure to report for the scheduled examinations.  

While certain medical evidence pertaining to the severity of 
the veteran's ulcer is of record, specifically the March 1996 
examination report, this evidence is somewhat unclear as to 
the precise severity of the disability and in no way serves 
as a substitute for the veteran's attendance at another VA 
examination scheduled to comprehensively evaluate this 
disability.  The Board points out that the veteran himself 
evidently believes that the March 1996 VA examination did not 
adequately describe his disability.  Moreover, this evidence 
is now four years old and may not accurately describe the 
current symptomatology and severity of the veteran's ulcer 
disability.  The veteran has recently indicated that his 
disability has become worse.  The Board therefore finds that 
VA re-examination is necessary to evaluate the level of 
impairment of the veteran's duodenal ulcer.  

The Board finds that the RO has fulfilled its duty to assist 
the veteran in the development of his claim by requesting 
pertinent treatment records and by scheduling the VA 
examinations in 1996 and 1999.  Olson v. Principi, 3 Vet. 
App. 480, 482-83 (1992).  The duty to assist is not a one-way 
street.  A claimant must do more than passively wait for 
assistance under circumstances where his cooperation is 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  A claimant must be 
prepared to meet his or her obligations by cooperating with 
VA's efforts to provide an adequate medical examination and 
submitting to the Secretary all medical evidence supporting 
his claim.  See Olson v. Principi, 3 Vet. App. 480 (1992).  
In the present case, the Board finds the RO fulfilled its 
duty to assist the veteran pursuant to 38 U.S.C.A. § 5107(a) 
and the veteran failed to cooperate with the RO's efforts.   
As noted above, in the July 1999 letter, the veteran was 
notified by the RO that the failure to report to an 
examination may have adverse consequences for his claim.  

In conclusion, the Board finds that the veteran did not 
provide good cause for his failure to report to the scheduled 
examination.  The Board has no alternative but to deny the 
veteran's claim for an increased rating for duodenal ulcer as 
a matter of law, as provided under the regulatory provisions 
of 38 C.F.R. § 3.655.   See also Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  

Additional Matter

The RO disposed of the veteran's claim on the merits rather 
than denying the claim pursuant to 38 C.F.R. § 3.655.  
Although the Board has disposed of this claim on a ground 
different from that of the RO, by denying the claim pursuant 
to 38 C.F.R. § 3.655, the veteran has not been prejudiced by 
the Board's decision, because the RO accorded the veteran 
greater consideration than his claim warranted under the 
circumstances.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993); see also Edenfield v. Brown, 8 Vet. App. 384 (1995).  
As described above, the veteran has been accorded the 
opportunity to explain his failure to report for the two 
scheduled VA examinations.


ORDER

Entitlement to an increased evaluation for duodenal ulcer is 
denied.    




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 
- 7 -


- 2 -


